Perkins, J.
Complaint upon the following facts:
William B. Andrews, in 1853, was about leaving Lafayette, Indiana, for Australia. He had an aged mother, Sarah Andrews, for whom he wished to provide. He conveyed to her a piece of property in Lafayette, on which she might reside, for the consideration, as expressed in the deed, of 400 dollars. After his departure, she sold the property for 1,000 dollars, and, with the proceeds, purchased two lots in Lafayette. Soon after, she died, leaving several heirs.
William B. Andrews, the grantor of the house to Sarah, now prosecutes this'suit for the purpose of having the title to the two lots purchased by Sarah, vested in him.
As the ground of his prayer for such judgment, he alleges, in addition to the facts already stated, that he received from said Sarah no consideration for his conveyance to her; that the conveyance was a gift, and designed to be; but that, by mistake and contrary to his intention, the deed was drawn for the fee simple, instead of for a life estate, which was all that was to have been conveyed.
The Court below disniissed his complaint, on demurrer.
It is claimed that evidence could not'be heard to show that there was no consideration for the deed. This is a mistake. Rockhill v. Spraggs, 9 Ind. R. 30.
It is a general proposition of law, that a deed drawn by mistake, for a different interest than that intended to be conveyed, may be corrected, if the mistake be clearly *349proved. Linn v. Barkey, 7 Ind. R. 69. We do not see why a deed of gift should form an exception.
E. LI. Brackett and J. O'Brian, for the appellant.
J. L. Miller, for the appellees.
And if the fact can be established that Sarah Andrews, by mistake, held the title to a greater interest than belonged to her, and conveyed it to an innocent purchaser, receiving the consideration, it would seem that she might be treated as a trustee for the real owner. Beckett v. Bledsoe, 4 Ind. R. 256.
Per Curiam.
The judgment is reversed with costs. Cause remanded with instructions to require the defendant to answer.,